DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2021 has been entered.

Response to Amendment
The amendment filed on 8 October 2021 has been entered.

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest an electronic device with a display screen, comprising: wherein in a cross section perpendicular to the light incident surface and the light exiting surface, a maximum 
	Kim et al. (US 2010/0182265 A1), considered the closest prior art, teaches an electronic device with a display screen comprising a first display screen hinged to a second display screen.  Kim does not teach in a cross section perpendicular to the light incident surface and the light exiting surface, a maximum brightness value of a light distribution curve of the backlight module appears at a viewing angle of 5° to 40° on the user side, wherein the light source is disposed in the first body and adjacent to the hinge between the first display screen and the second display screen, wherein the prism sheet comprises a plurality of prism columns facing the display panel, and an included angle between an extending direction of the plurality of prism columns and the light incident surface is between 90° and 95° along with the other limitations of the claim.
	Mi et al. (US 2008/0310003 A1), another close prior art, teaches an electronic device with a display screen whose backlight module has a maximum brightness value at a viewer angle of 5-40 degrees due to a prism sheet.  However, Mi’s prism columns do not have an included angle between an extending direction of the plurality of prism columns and the light incident surface between 90° and 95° and, since Mi has no Hinge 
Claims 4-9 inherit the subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875